ELIZABETH D. CLARK’S APPEAL.
Opinion by
Mr. Justice Green,
The great contention in this case is upon the two agreements of April 2, 1888, and April 3, 1888. They were set aside and annulled by the decree of the learned court below which received the assent of two of the members of the court, the president judge dissenting. The master entertained the same view as the majority of the court and reported a decree striking down the contracts. The conclusion reached by the master and the majority of the court was a conclusion of law, based upon a view of the case which, in their judgment, brought it within the operation of a perfectly sound and wise rule of equity, not at all controverted, and the real question at issue was whether this case belonged to the class of cases to which that rule was applicable. If it does the decision was right and the decree should be affirmed, if not the decision was wrong and the decree should be reversed. The master distinctly finds that, “ There is no trace of any actual fraud or misrepresentation in the case,” *326and therefore that subject may be dismissed from consideration. The master found that a confidential relation existed between Jane Clark and her son Edward L. Clark, and that he could not take any benefits under the contracts in question without proving affirmatively that the contracts were conscionable and made by Mrs. Jane Clark with a full understanding of their nature and effect and with the aid of independent advice. The rule in its ordinary statement is thus expressed by the master of the rolls in Hoghton v. Hoghton, 15 Beav. 278, who said, “I am of opinion as I lately held in a case of Cook v. Lamotte, that wherever one person obtains by voluntary donation a. large pecuniary benefit from another, the burthen of proving that the transaction is righteous, to use the expression of Lord Eldon in Gibson v. Joyes, falls on the person taking the benefit. But this proof is given if it be shown that the donor knew and understood what it was that he was doing.” There are other modes of stating the rule and its usual illustrations are cases of gifts by a donor to a donee, whether by deed, will or other instrument of writing; if the donee occupies a confidential relation to the donor, and the amount of the gift bears a large proportion to the estate of the donor, the donee must prove that the gift was made intelligently and with a full knowledge by the donor of the true character of the transaction. There are other elements that frequently appear in this class of cases, such as weakness of mind on the part of the donor, undue influence exerted by the donee, misrepresentations to induce the. making of the gift and other things of that nature, but they are rather the incidents of the particular cases and have their especial effect. So too there are particular relations of confidence which specially affect particular cases but do not belong to the whole class and are controlled by independent considerations, such as trustee and cestui que trust, guardian and ward, principal and agent, attorney and client. The necessity for caution and discrimination in dealing with any particular case becomes apparent, so that there may be no confusion in the application of the principles to the facts in evidence. Thus in the present case there was no relation of trustee and cestui que trust, guardian and ward, principal and agent, attorney and client, and cases involving those particular relations are not pertinent to the discussion. After a careful consideration of this case we appre*327bend the discussion must turn upon the question whether it was a case of donation, or of a contract with large and unreasonable benefits to Edward L. Clark obtained by means of a confidential relation existing between him and his mother.
So far as the question of gift is concerned we do not see how that element can enter into the case. There is no gift of anything in the transaction. The contract of April 2, 1888, purports to be a partnership between Jane Clark and Edward L. Clark in the manufacture and sale of iron and steel at the Solar Iron Works in Pittsburg. It was to be called William Clark’s Son & Company and was to continue for the term of five years. The capital is fixed at $880,000, and it consists of the partnership property and effects, including the good will of the partnership theretofore existing between the same parties under the same name. The interest of Jane Clark is declared to be $224,000 and the interest of Edward L. Clark $156,000. Other provisions follow to the effect that Edward L. Clark shall make all contracts and other papers and shall have the full control and management of the business, that he shall have a salary of $5,000 per year, and that the profits shall be divided in the proportion of the respective interests of the partners. There are some other provisions to meet the case of the death of the parties not particularly important to consider at this moment. In this paper there is no gift of anything to Edward L. Clark and there is no provision of any unusual character, especially considering that it was a contract of partnership in a manufacturing enterprise between a woman and a man where the man was to do all the business.
But it is claimed that there was a large increase in the interest of Edward L. Clark in the business in excess of the interest he held in the former firm, and it is very strongly argued that this increase must be treated as a gift from the mother to the son. This only appears by resorting to testimony outside the contract. The undisputed fact appears in the testimony, that Jane Clark and her son Edward L. Clark were partners in the same business from April 1st, 1887, to April 1st, 1888, under a written contract of partnership dated April 1, 1887. It was denied by Jane Clark in her answer to the bill, and in her testimony as a witness, that there ever was any partnership relation existing between them, but the overwhelming weight of the; *328testimony tc the contrary was such that the master found against her on this subject, and the finding was approved by the court below. They did not believe her testimony on this part of the case and could not possibly have done so, nor do we. In that agreement it was declared that Jane Clark contributed four fifths of the capital and Edward L. Clark one fifth, and it was provided that the profits and losses of the business should be shared in those proportions. The finding of the master in relation to that agreement is as follows: “ The master accordingly concludes that the partnership agreement of April 1, 1887, was fairly made, Mrs. Jane Clark receiving full value for such reduction in her capital stock as was made by that agreement.” This agreement, it will be observed, does not mention the amount, in dollars and cents, of the interest of each partner in the firm of William Clark’s Son & Company. But those amounts were ascertained by the testimony and they were as follows:
Entire capital stock.....$880,000
Jane Clark’s account ..... 304,000
E. L. Clark’s account..... 76,000
In the capital of the firm as it was on April 1,1887, the interest of Jane Clark was 80 per cent of the whole and the interest of E. L. Clark was 20 per cent. The transfer of $80,000 to the account of E. L. Clark made a corresponding reduction in the amount of Jane Clark’s interest, so they stood relatively as follows :
Jane Clark’s interest .' . . . . $224,000.
E. L. Clark’s interest..... 156,000.
and that was the position they occupied from and after the agreement of April 2, 1888. Jane Clark’s interest being 59 per cent of the whole and E. L. Clark’s interest 41 per cent.
Was the transfer of this $80,000 a gift or the result of a fair and conscionable contract ? Whatever else it was it was certainly not a gift. In point of fact it was the price paid by Jane Clark to Edward L. Clark to induce him to remain in the firm and to do the other things required of him by the contract of April 2, 1888. It was a consideration moving to him and inducing him to undertake the performance of the terms of the contract. It was fully testified that he had expressed to his *329mother his dissatisfaction with the terms of the contract of April 1, 1887, by which he had but a one fifth interest in the •concern and yet he was obliged to do, and did do, everything in the way of conducting and managing the business. It was he who made absolutely all the money that was made, and under the contract of April 1,1887, he was obliged to give his mother four fifths of all the earnings, he getting one fifth only. We do not consider that his demand for a change was in any respect unreasonable, but that it was perfectly fair and conscionable. It must be borne in mind that the relation between E. L. Clark and his mother was a contract relation, and its fair and conscionable character must be considered with reference to that fact. If it possessed those qualities in the abstract as between two partners who were not related to each other, then it possessed those qualities although there was a relationship between the contracting parties. The fact of a relationship would not take away the fairness of the contract-if it was fair as between partners who were unrelated. In other words the contract was either fair or unfair as being a contract between persons who were partners, and if as such a contract it was fair and reasonable the added fact of a blood relationship between the parties would not make it unfair or unreasonable. Now as between partners who were strangers in blood we cannot conceive how this contract can be regarded as either unfair or unreasonable in the slightest degree. It would certainly be most unfair and unreasonable as between partners who were strangers in blood, that one of them should give his whole time, attention and service to the work of conducting the business, the other doing nothing, and yet receiving only one fifth of the profits, the whole -of which were earned by himself alone. The active partner would certainly be justified in demanding that there should be an important change in such conditions. The result of the •change which was agreed upon between these parties was that the interest of E. L. Clark in the firm was increased from $76,000 to $156,000 and the interest of Jane Clark was correspondingly reduced from $804,000 to $224,000, and from the time of the new agreement Jane Clark’s interest in the firm was 59 per cent of the whole capital and E. L. Clark’s interest was 41 per cent. Would such a change in the interests of the partners if they were strangers in blood be unconscionable? We *330think not in any degree. The inactive partner would still take 59 per cent of the profits, while the active partner who was to earn, and did earn, all the profits was to get but 41 per cent of' them. If this contract of April 2, 1888, was fair as between partners who were strangers in blood, why was it not fair as between partners who were related in blood? We cannot see unless it is true as a legal proposition that a citizen in dealing by contract with his relatives is bound to give better terms to his relative than to a stranger. But there is no such rule either of law or morals. If therefore a given contract between relatives as to a matter in which both are interested, is a fair and conscionable contract intrinsically, it is of that character to all intents and purposes.
Nor do we think the contract of April 3,1888, between these same parties is of any different character in this respect. By that contract Jane Clark was to have an assured income from the business of $22,400 per annum without any reference to the results of the business. It was the substitution of an actual and fixed income in place of an income which might be more, or it might be less, and it might be nothing. The business from which this fixed income was to be derived was one of much uncertainly and of great risk and hazard. We said of it in G-eddes’ Appeal, 80 Pa. on page 442, “ There is no class of real property more difficult to dispose of than an undivided interest in an iron furnace. The iron business is one in which fortunes are sometimes made rapidly, and as suddenly disappear. It is eminently precarious, subject to frequent and violent fluctuations.”
On the hearing before the master the plaintiff offered testimony to show that the contract was fair to Jane Clark in allowing her a fixed income of ten per cent on her proportion of the capital, but the master erroneously, in our judgment, refused to receive such testimony. But when testimony was taken on the accounting, and the defendant sought to show for what value of the property she should account to the appellant, she was permitted to give, and did give, a considerable amount of evidence in derogation of the value, both of the property and the business. That testimony is very instructive on the question of the fairness of the contracts of April 2, and 3,1888, and will justify some reference to it in that connection.
*331A. W. Painter, a witness for the defendant, was asked: “ Q. Wouldn’t a plant with that sort of a record rent for more than the legal interest of $400,000 ? A. I think not, sir. At least it seems so to me; manufacturing business is too hazardous to pay even simple interest on. Q. I am not speaking now of running it yourself but renting it to some one else, would it not have brought'more than legal interest? A. Not unless the children of Mrs. Clark would take it; they probably might have been willing to give more, but as -I have said I don’t think I would. Perhaps I know a little too much about manufacturing business.”
I. Z. Speer, another witness for defendant, testified: “ The iron business is very risky business and you make money in it for a series of years, and for a number of years after that you make little or nothing. Q. Don’tyou think thatplant could have been rented by the purchaser for at least $18,000 a year ? A. As I understand it the ground rent is $8,500 a year and the taxes are about $2,500, that’s $11,000, and the $18,000 would make $29,000. Is that correct? Q. That is correct. A. I should doubt it. Q. Do you say in your judgment that it could or could not? A. I don’t think it could.
Mr. J. F. Wilcox, another witness for defendant, was asked: Q. Is it your idea that the profits are a recognition of the ability of the management? A. Certainly, sir, most decidedly. Q. And is it not an appurtenance of a plant’s success that it is also well managed? A. Most assuredly. Q. So that a purchaser in order to receive the past profits in the future would require equally good management? A. Certainly. . . . Q. Did you know Edward L. Clark? A. I did. Q. Did you regard his personality as having much bearing upon the profits of the concern before his death ? A. I did, yes. Q. Edward L. Clark, in the five years preceding his death, had kept the mill up, had he not, to the modem standard? A. Yes, sir.” After testifying that Edward L. Clark had spent a great deal of money on the mill after 1888 and had greatly improved its value, he was asked; “Q. Were trade conditions better for the year ending April 1,1898, than they were on the first of April, 1888 ? A. I couldn’t recall that without looking at the statistics for the year. Q. Well what is your judgment on the subject? A. Well, in 1888 as I reme’mber, things were exceedingly depressed; I *332know that my own business suffered a great deal in 1889, and it was better in 1898 generally speaking. Q. Mr. Wilcox, don’t you think that a mill that had earned $91,000 or $75,000 a year on an average for five years was worth as an investment for renting to other people, more than the amount of money you have placed as the value of this mill? A. As an investment? Q. To rent it to other people ? A. I don’t. No, sir. I can give you a sample right here of the Otis Steel Company that made its hundreds of thousands, that was unloaded onto the English, and never made a cent from that time. Q. That is not an answer to my question. To put it specifically you say that a man would have been taking a great risk to have paid over $300,000. Couldn’t he on its past record have rented it for more than six per cent on his $300,000, plus the ground rent and taxes ? A. I wouldn’t say it is impossible, but my judgment is that I wouldn’t want to take the risk.”
Edwin Miles, also for defendant, was asked, “ Q. Would the past profits cut any figure to a manufacturer in determining what he would give for such a plant? A. Not with me in the slightest degree. Q. Why? Give your reason. A. Well a mill might be prosperous for two or three years under the same management and lose all that the next two or three years. If the management could go with the mill there would be a better show that it would continue to make money afterwards. Management is everything. . . . Q. Wouldn’t a manufacturing plant like the Solar Iron Works that could have showed five years of large profits rent for more than six per cent on a valuation of $200,000 and the rental and taxes that are charged against it by this lease ? A. Mr. Knox, let me answer that question in my own way. If I could have made connection with Mr. Clark which I was at one time very nearly doing and was very sorry I didn’t, I would have given almost any reasonable valuation on this property in connection with him because I knew he was doing a profitable business; but after his death the Solar Iron Works would have had no possible inducement. Q. Is that a sentimental reason or is it based on good judgment? A. No. sir; not at all. Based on his good judgment. Q. Then you would have liked to have had an interest in his head, in other words ? A. Yes.”
William Wade, another of defendant’s witnesses, was asked, *333“ Q. Under the conditions I have named to you,' to wit, the location of the plant upon a leasehold such as I have described, what effect would that have upon a purchaser who might desire to buy that plant? A. Well you see you get into conjecture right away. I can only say that the majority of the best manufacturers that I have known wouldn’t touch it at all; wouldn’t have it. Q. Give your reasons ! A. Because it is a,fetter on a man all the time; he wouldn’t feel like going ahead and spending money when he didn’t know what he would get out of it; he has got to calculate all the time everything he can make out of that plant when he buys it. Q. Ordinarily in the course of business would a purchaser of a plant of that kind be governed by the profits the concern had made under another man’s management? A. Not if he is a manufacturer himself. . . . Q. Wouldn’t that property have had a value even in thé spring of 1898 as an investment to have been leased out to some one else to run based upon its past earnings ? A. Oh, not at such a period as that; it was a period that nobody was buying, and everybody wanted to sell. . . . Q. Suppose I were to tell you that for the year ending the first of April, 1893, the Solar Iron Works had earned §134,000 on an output of 30,000 tons as against §18,000 on an output of 10,000 tons for the year ending April 1, 1888, would or would it not indicate that this business, at least, had been profitable, and that its plant was worth more at the later period than at first? A. No. Yes, it was worth more as to the cost of the additions, but it is not worth any more except the mere cost of the additions, because those additions are such as most men in the business would feel like putting in. Q. But still it is a better plant ? A. Yes, sir. Q. And has a better value to that extent? A. Yes, sir. Q. Wouldn’t that affect the plant’s value, based on its increased earnings ? A. No, for after all the earnings are what your competitors will let you earn. Q. And these profits are dependent upon the management of course? A. Of course. Q. Is it not a possibility and a probability that a purchaser even if he did not desire to operate himself could secure just as good management? A. No. Q. Why not? A. Well if he is to secure it he will have to associate him with him; you can’t hire aman. Q. In what way? A. Make a partner of him. Q. He couldn’t employ a man to do that? A. No.”
*334The defendant examined her own son, who is adversely interested to the plaintiff, upon this same subject. He was asked: “ Q. Wouldn’t you assume and wouldn’t you feel that you had a good right to assume, and is it not reasonable to assume that a plant that had had the uniform success that the Solar Iron Works had enjoyed, both under the management of your brother and unde]; the management of the previous firm, would continue to earn large profits, and fix your valuation accordingly? A. No; I don’t .think that follows. Q. Why not? A. Why, because it is getting to be a matter of closer and closer competition all the time, and the man has got to be pretty wide awake now to keep in the lead or keep up with the procession. Q. Aren’t the profits that were made by William Clark & Company and William Clark’s Sons & Company attributable to the management more than to any other quality ? A. I think that is undoubtedly true. Q. And so, when you put so little value on the fact of profits, it is because of the management, the effect the management would have on the business ? A. Yes, sir.”
The foregoing testimony establishes beyond all question that the entire plant in 1893 was not worth a purchasing price of more than $300,000; that it would not rent for more than $18,000 per year; that .the large profits of the preceding five years afforded no guaranty that they would continue during the next five years; that the business was of an exceedingly hazardous and uncertain character liable to large fluctuations, some years large profits and other years none at all; that the ability of a plant to earn profits at all depended upon the skill and business ability of the manager; that a rental of six per cent upon the value of the plant at $300,000 was as much as could be expected in a business point of view as an adequate income to the owner, which would yield to Jane Clark on her three fifths of the capital the sum of $10,800 annually only; that E. L. Clark expended a large sum out of the earnings — proved by other testimony to be $160,000 — in the necessary improvement of the plant in order to make it yield any income; that the physical condition of the plant was greatly improved in 1893 over its condition in 1888 when the contracts were made; that the business value of the plant was greatly increased during that period so that Jane Clark’s share of the plant in 1893 as fixed by the contracts of 1888 was of greater value than was her share in the old plant *335at the proportion of four fifths which she then held. From all which, it necessarily follows that it was her highest and best interest to retain her son Edward L. Clark in the control and management of the business ; that the guaranteed income of ten per cent on her share of the capital was a most liberal income for her to receive, and more than could be expected to be paid by a stranger, and that there was nothing unfair, unreasonable or unconscionable, in the terms of either of the' two agreements so far as she was concerned.
A contract of that kind requires no help of explanatory testimony to sustain it. It imposes no burden of proof upon Edward L. Clark’s representatives to establish its validity, and if. it did, the testimony is to be found in the case in great abundance. It is a great mistake to suppose that where a contract contains these qualities it cannot be enforced because of the absence of technical testimony that it was fully explained to the party affected when it was signed, or that independent advice was obtained regarding it. That rule applies almost, if not quite, exclusively to cases of gifts, and we are not referred to any decisions where it is held to apply to cases of this character, where there was not only no gift of anything from Jane Clark to her son, but where the benefits to be derived were to come entirely from the son by means of services to be rendered in the future by him alone, without any help from her, where she was to he the recipient and he was to he the creator, and where also it was by no means certain that even by the exertion of his utmost efforts, and all the skill and ability which he possessed, any earnings whatever could be realized, and if they were realized it was only as a consequence of his own personal efforts, exertions and business capacity. It seems almost ludicrous to classify such a contract among those voluntary instruments, the essential idea of which is, that one who assumes the attitude of a donor strips himself of a considerable portion of his possessions and transfers them to another who is no better than a mere voluntary donee. That Jane Clark never owned, nor contributed a particle of effort to create, the earnings, which she was to receive from, not to give to, her son, is a patent fact which appears upon the face of the instruments in question, and requires no proof. That this result actually followed, so that in five years ■she did really receive from her son $112,000 in money, by the *336operation and dne execution of the contract, on his part, in the-creation or production of which money she had no more to do-than an unborn child and for which she gave him nothing, is-an undisputed fact appearing on the record, It is nothing to the point to say that the money was earned by using property in which she was jointly interested. That property of itself alone produced nothing. It could only be made to yield income by the expenditure of large sums of money of which she contributed not a penny, by the exercise of a high order of business capacity and ability which was personal to her son, and which it was extremely difficult if not impossible to obtain by hiring, and by the constant, incessant and most persistent efforts, exertions and labors of her son. • As a matter of course, such a contract having such results does not possess the faintest shadow of a gift. It is equally unassailable as a contract because there-is no evidence on this record to impeach it. All the evidence there is, and the most of it is furnished by the defendant, sustains and supports it. If it be said that Jane Clark ought to have had in good conscience a larger share of the earnings than the contract gave her, where is the evidence to prove it? Nowhere. There is plenty of testimony to disprove such a claim but none to prove it. Why then shall such a contract be stricken down by an arbitrary judicial sentence ? It cannot be. There-is no reason in law, equity or morals why such a decree should be made.
There is another aspect of the subject that should not be overlooked.
Even if these contracts should be regarded as coming within the operation of the rule which requires explanatory testimony-in their support, they are of an exceptional character within that category. While they are contracts between parent and child, the benefits arising from them must be benefits proceeding from the mother to the son, not from the son to the mother. If they have not this character the entire argument for the appellee falls to the ground. But if they have this character they are in entire consistence with the authorities which hold that a child may take a conveyance from the parent without being required to furnish explanatory testimony. It is the parental influence of the parent over the child, and not of the child over the parent, that requires the watchful care of the courts. This was the-*337case in Miskey’s Appeal, 107 Pa. 611, where the conveyance was from the son to his father, and in WorralTs Appeal, 110' Pa. 849, where the grantee stood in loco parentis to the grantor, and it was also the case in Archer v. Hudson, 7 Beav. 551, in Hoghton v. Hoghton, 15 Beav. 278, and in Baker v. Bradley, 2 Sm. & Giff. 531, afterwards on appeal in 7 De G., M. & G. 597. In the latter case Lord Justice Turner said, “ Transactions between parent and child may proceed upon arrangements between them for the settlement of property or of their rights in property in which they are interested. In such cases this court regards the transaction with favor. It does not minutely weigh the considerations on the one side or the other. Even ignorance of rights, if equal on both sides, may not avail to impeach the transaction. On the other hand the transaction may be one of bounty from the child to the parent, soon after the child has attained twenty-one. In such case the court views the transaction with jealousy and anxiously interposes its protection to guard the child from the exercise of parental influence.” The same doctrine was asserted and enforced in Savery v. King, 5 H. of L. Cases, 627, Lord Cranworth stating in the opinion that where a child receives a valuable consideration there is no presumption of undue influence, and the court does not “ inquire whether each party has had a due share of benefit,” but where the son under such circumstances without consideration, gives up valuable rights to his father there the presumption arises. The cases of Potts v. Surr, 34 Beav. 543, and Blackie v. Clark, 15 Beav. 595, are other instances in which the same distinction was enforced, and in which relief was refused because the instruments had elements of contract in them and were not pure gifts.
In Bigelow on Fraud, 368, the rule is thus stated: “ In the case of a gift from a child to a parent undue influence may be inferred from the relation of the parties, but never where the gift is from the parent to the child.”
In Saufly v. Jackson, 16 Tex. 579, the court said, “But the same rule does not apply with the same rigor to all these relar tions. A settlement made by a parent on a child so far from being regarded with jealousy will always be presumed to be free fiom suspicion, because it is the natural course for property to take. ... It is clear that this rule was never applied* *338neither unqualified or qualified, to a deed of gift from a parent to a child; and the reverse of such principle has always been sustained, and there is not believed to be a single exception to the principle that a deed from a parent to a child is always regarded' with a favorable eye and every presumption is in favor of its validity.” Notable cases of a similar character are Millican v. Millican, 24 Tex. 426; Oliphant v. Levorsidge, 142 Ill. 160; Burt v. Quisenherry, 132 Ill. 399; Beauland v. Bradley, 2 Small & Gifford, 339, and there are many others. In Wessell v. Rathjohn, 89 N. C. 377, a father having two daughters executed a deed to one of them, conveying his real property to her without any adequate consideration, at a time when he was in bad health. The deed was sustained. The court said, “ The relation of parent and child as to the presumptions of fraud, and the onus of proof to rebut the same in business transactions between them, does not stand upon the same footing as the relation of trustee and cestui, guardian and ward, attorney and client, principal and agent and the higher relations; it belongs to a different class of confidential relations in which the presumption is not so strong, nor does it arise under the same circumstances.”
This Court has followed the line of cases on this subject and has proclaimed the same doctrine. Thus in Yeakelv. McAtee, 156 Pa. 600, there was a gift from a mother of 80 years, blind and helpless, to her daughter who had attended her for many years; we held the gifts were valid and that the burden of proving that they were the voluntary and intelligent act of the donor did not rest on the daughter. Our Brother McCollum delivering the opinion, said, “ If there is no evidence which tends to show that the donor was incompetent to make the gift, or which raises a suspicion of fraud or undue influence on the part of the donee, the capacity of the donor and the fairness of the transaction will be presumed, unless the relation between the parties is such that the policy of the law casts upon the donee the burden of showing that the gift was the voluntary and intelligent act of the donor. In the absence of such evidence this burden does not rest on the children who receive gifts from their parents. These gifts are, prima facie, good, and it requires something more than the mere relation of parent and child to nullify them, or to impose on the donee the burden of *339showing that they are free from any taint of fraud or undue influence: Worrafl’s Appeal, 110 Pa. 349. It is natural for parents to assist their children, and if they do so by making gifts to them which are, under the circumstances, reasonable, no presumption of incapacity arises.”
In the case of Worrall’s Appeal, 110 Pa. 349, where the deed was set aside upon the special circumstances of the case, we said, in the opinion, that, “ There is nothing in the relation of parent and - child or other near relation to preclude one from accepting a benefit from the other in the shape of a gift, of of a contract upon more advantageous terms than would have been granted to a stranger, and that such a gift has been conferred, or contract made, will not warrant an inference that it has been procured by undue influence. Unless there is something suspicious in the circumstances, or the nature and amount of the gift is such that it ought not to have been accepted, even if freely tendered, the donee will not be called upon to show that the transaction was in all respects fair and honest, and in no respect tainted by fraud or undue influence.”
It is unnecessary to prolong these citations. In our view these contracts are not of such a nature as to require the help of affirmative explanatory evidence, in order that they may be sustained. If regarded as contracts between partners, as we have already shown, they were fair, reasonable and conseionable contracts and there is nothing in the testimony which would justify a decree setting them aside. As between mother and son the inference is still stronger in their favor. There was no relation of trust between them as to this matter, nor of principal and agent, but if there were, the affirmative proof of fairness in the transaction, and of great benefit to the defendant, completely removes any imputation of unjust advantage of of undue influence. It must not fail to be observed that all the contracts were prepared by the legal adviser of the defendant who also acted for the firm, and it cannot be said, therefore, that there was any absence of legal advice in their preparation. It was also testified by Mr. H. C. Fownes that the terms of the dissolution of the firm were fully discussed for several months before the dissolution took place.
Upon the whole case we do not perceive the presence of the. elements which are allowed by the courts to induce them to set *340aside important contracts, and we therefore reverse the decree of the learned court below and state the account upon the basis of the validity of the contracts in question. The testimony and the findings of fact by the master furnish us the data from which a final decree can be made by this court. On the 31st of March, 1887, what is spoken of as the book value of the Solar Iron Works was made up of two principal items, the value of the physical plant and the value of the accounts and bills receivable. The latter are set down as having a net value of $141,000. E. L. Clark’s share of this under his contract would be 41 per cent or $57,510. The profits made after March 31, 1887, and up to March 31, 1893, are shown to be $473,170.43. The estimated profits from March 31 to April 25, 1893, are $7,500, making the total profits made during the period $480,670.43. After taking from this sum all deductions and withdrawals made by the parties, including the cost of the improvements made by E. L. Clark, his share of the remainder would be $123,883.75.
The value of the plant was fixed by the master at the sum of $500,000 when the defendant took possession and elected to treat herself as the purchaser. The interest of E. L. Clark at 41 per cent was $205,000. Adding these sums we arrive at ■the amount due the plaintiff thus :
Interest in the accounts on March 31, 1887 . $ 57,810 00
Share in the profits made after March 31,1887 . 123,883 75
Interest in the plant April 25, 1893 .' . 205,000 00
Total..... $386,693 75
Upon this sum interest should be computed from April 25,1893, to the 16th day of March, 1896, the date of this calculation — two years, ten months and twenty days .... 67,053 57
Total ..... $453,757 32
Now March 16, 1896, the decree of the court below is reversed, the contracts of April 2 and 3, 1888, are sustained and the accounts are adjusted upon that basis, and it is now ordered, adjudged and decreed that the defendant, Jane Clark, do pay to the plaintiff, Elizabeth D. Clark, administratrix of the estate of Edward L. Clark, deceased, the sum of $453,757.32, with costs of suit.
*341APPEAL NO. 261, OE JANE CLARK, THE DEFENDANT.
Opinion by
Mr. Justice Gbeen :
We are satisfied with the master’s rulings as to the value of the plant and are not convinced that there is any error in the matters complained of in the several assignments of error on the part of the defendant. The principal subject of contention between these parties has been disposed of in'the opinion and decree filed in the case of the plaintiff’s appeal, No. 255, October Term, 1895. Supra p. 309.
The assignments of error are overruled and appeal dismissed at the cost of the appellant.